DETAILED ACTION

Response to Arguments
The first argument middle page 15 asserts that Borghei' s is silent on and does not teach the claimed 'locked state'
	To the contrary, Borghei teaches the claimed 'lock state' in Fig 5C 552 'the device will be locked'

The second argument bottom page 15 asserts that Borghei' s is silent on and does not teach the claimed 'period of unlocking the sandbox system in the locked state'
To the contrary, Borghei teaches the claimed 'period of unlocking the sandbox system in the locked state'.  
For example, Fig 5C illustrates the claimed 'locked state' see  Fig 5C 552 'the device will be locked' wherein device 500c is running in a secure mode see [0047] a secure mode of operations mapped to the claimed  'sandbox system'.

Fig 5C also teaches the claimed 'period of unlocking'.  For example, Fig 5C is shown as corresponding to 12:34 PM indicative of a contemporaneous beginning of a period when the device entered the lock state.  Moreover, Fig 5C illustrates the locked state as well as button 554 which provides a user a way to unlock device 500c.  Hence, Fig 5C teaches the claimed  'period of unlocking the sandbox system in the locked state'.



Claim Objections
The previous objection to claim 6 is withdrawn in view of applicant's amended claim language.

Claim Rejections - 35 USC § 112
The previous 112 rejection(s) are withdrawn in view of applicant's amended claim language.







Examiners Note
Examiner suggests the following claim language be adopted in the next action for the purpose of informing a new search to expedite prosecution.

12. (Currently amended) An electronic apparatus, comprising: 
a storage device, comprising an unlock system and a protection system; and a processor, coupled to the storage device, driving the unlock system and the protection system; 
wherein the electronic apparatus receives an input password, the unlock system determines whether the input password matches a valid password; 
in response to the input password matches the valid password, the unlock system unlocks the electronic apparatus; 
in response to the input password does not match the valid password, the unlock6Customer No.: 31561 system activates a state recovery unit and the protection system and further determines if the input password matches one of a plurality of invalid passwords in an invalid password database wherein each of the plurality of invalid passwords is assigned a respective corresponding weight and a respective corresponding number of blocked areas; 
in a case that the input password matches one of the plurality of invalid passwords:
	identify the matching one of the plurality of invalid passwords,
	identify the respective corresponding weight assigned to the matching one, and
determine the respective number of blocked areas comprising at least two block areas assigned to the matching one;
	
wherein, the state recovery unit monitors whether a shutdown command or a hibernate command is received, recovers a device power state to maintain the electronic apparatus in an activated state in response to the shutdown command or the hibernate command being received, 
wherein the activated protection system activates a sandbox system which provides a simulation of a real operating system and enters a lock state of the sandbox system comprising: [[,]] 
entering a sandbox unlock screen comprising an unlock password entry feature and the respective number of blocked areas,
	for each of the respective number of blocked areas:
preventing access to a unique corresponding plurality of functionality by blocking access to the unique corresponding plurality of functionality by hiding the unique corresponding plurality of functionality under a respective corresponding graphical block that prevents a user from accessing the unique corresponding plurality of functionality,

receiving a first unlock password from the user using the unlock password entry feature, 

in response to receiving the first unlock password:
collecting[[s a]] usage information comprising an image of the user captured by the electronic apparatus, 

posting[[s]] a warning message including the image to a social networking site

when the first unlock password matches the valid password, removing a first one of the respective corresponding graphical blocks to allow access to the corresponding plurality of functionality;

in response to receiving an additional unlock password:
when the additional unlock password matches the valid password, 
removing an additional one of the respective corresponding graphical blocks to allow access to the corresponding plurality of functionality, and
			when all of the respective corresponding graphical blocks have been removed:
exiting the sandbox unlock screen, and
exiting the lock state by unlocking the electronic apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12   are rejected under 35 U.S.C. 103 as being unpatentable over Borghei (US 2011/0141276 hereinafter Borghei) in view of Westin (US 2010/0115092 hereinafter Westin)

Claim 1 includes a subset of limitations of claim 12 and is therefore rejected on the basis presented immediately below in the rejection of claim 12.





As to claim 12, Borghei discloses an electronic apparatus, comprising:
a storage device, Fig 7 750
comprising an unlock system 
Fig 7 776 in view of  [0120] instructions 776 implement security features of Figs 1-6
in further view of  Fig 3A 302 security event
in further view of [0055] security even can include multiple inputs of user passwords that 
do not match a correct user password
and a protection system; 
Fig 7 720, 722, 724, and 742 camera, communications, and touch screen controller

and a processor, Fig 7 704
coupled to the storage device, Fig 7 702
driving via Fig 7 interconnections between 704, 702, 750, 776, 706, 720 and 724
the unlock system 
Fig 7 776 security instructions and 704 processor
and the 5 protection system; 
Fig 7 720, 722, 724, and 742 camera, communications, and touch screen controller
wherein when the electronic apparatus Fig 5A i.e. device 106 of Fig 1B
receives an input password, 
[0055] device 106 can detect a security event including input of user password
the unlock system Fig 7 776 security instructions and 704 processor
determines whether the input password
[0055] device 106 can detect a security event including input of user password
matches valid password; 
	[0064] user enters a correct password
 
in response to, [0093]  the user can access the interface by providing a correct password
the input password 
[0055] device 106 can detect a security event including input of user password
matches the valid password, [0093]  providing a correct password
the unlock system Fig 7 776 security instructions and 704 processor
unlocks [0093]  the user can access the interface by providing a correct password
the electronic apparatus; Fig 5A

in response to, 
[0044] server 110 can send to a mobile device 106 a second security command based on the 
security risk factor  
in view of  [0043] the security risk factor can be determined based on a number of wrong 
passwords
the input password [0055] device 106 can detect a security event including input of user password
does not match [0043] security risk factor is a number of wrong passwords in view of  Fig 2 210
the valid password, [0064] user enters a correct password
the unlock 10 system Fig 7 776 security instructions and 704 processor
activates  
[0120] security instructions 776 can be used to implement the security features of Figs 1-6
in view of [0023] invoke various functions that can protect data on device 106
a state recovery unit, 
Fig 7 754 communications instructions
in view of [0044] server 110 can send to a mobile device 106 a second security command based 
on the security risk factor  in other words, sending messages encompasses activation because messages are received and handled by Fig 7 754 communications instructions
and the protection system
Fig 7 720, 722, 724, and 742 camera, communications,  touch screen controller
		in view of   Fig 2 214  receiving recorded activities

In other words, as shown in Fig 2 210, security risk factors including a number of incorrect passwords trigger steps 212 and 214 which amount to the activation of the state recovery unit and the protection system.

wherein the state recovery unit Fig 7 754 communications instructions
monitors
[0044] 'The responses' to receiving the security command see also Fig 1B
in view of  [0120] 776 can be used to implement security features of Figs 1-6
whether a shutdown command or hibernate command
	[0044] – [0050] a second security command
	in view of [0044] deactivating installed application programs
is received Fig 1B security command sent over network 102

and recovers 
[0045] if mobile device is set to "standby" mode
requires reading from memory i.e. the claimed  device power state
a device power state  [0045] if mobile device is set to "standby" mode
	to maintain the electronic apparatus in an activated state
		[0045] However, the mobile device 106 can still be operative in the 
backend, and can receive further security commands from the server 110.
in response to [0045] the command can set the mobile device 106 to stay in standby mode
the shutdown or hibernate command 
[0044] – [0050] a second security command
being received  Fig 1B shows a Security Command received by device 106



	the protection system Fig 7 720, 722, 724, and 742 camera, communications, and touch screen controller
		activates Fig 5C  
a sandbox system [0047] running in a secure mode of operations
		which provides a simulation 
[0067] using a simulated password to create an illusion that the device 
is operating normally
of a real operating system Fig 7 752
		and enters a lock state of the sandbox system	  Fig 5C 552 The device will be locked

collects a usage information 
[0031] security information can include recorded user actions
in view of [0073] user actions / [0024] recorded user actions 
in further view of  [0024] recorded actions include trajectory 
in further view of [0071] geographic location / trajectory
in further view of [0078] capture visual images using a digital camera and  [0075] record 
conversations
               
              after [0102]  in secure operating mode, mobile device 500c can monitor and record user activities   
activating [0047] running in a secure mode of operations  in view of  Fig 5C  
              the sandbox system[0047] running in a secure mode of operations
              during a period Fig 5C 12:34 PM until  [0102] button 554 can allow the user to interrupt the 
                                        monitoring by entering a correct password
              of unlocking the sandbox system [0102] Fig 5C is user interface that allows a user to unlock
              		in the lock state Fig 5C 552 The device will be locked

                              


Fig 5B Warning: Location information will be transmitted
to a [[social networking]]  site Fig 5B 542
[0031] device 106 can send security information to  the server	see Fig 1B server 110
based on the usage information.
[0031] security information can include recorded user actions
in view of [0073] user actions / [0024] recorded user actions 
in further view of  [0024] recorded actions include trajectory 
in further view of [0071] geographic location / trajectory

Borghei	does not disclose
	posts a warning message to a social networking site

Westin teaches	 
posts a warning message  Fig 1B step 7 location information
to a social networking site Fig 1B step 8 social networking service
	

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with the motivation of  adding the social media reporting as taught by Westin to Borghei' s method of reporting suspicious activity relating to a stolen device  to a server. Both Borghei and Westin teach posting security event data to a server (see Borghei [0031]  Fig 1B  and see Westin [0035]) ;  

However, in addition to teaching that security event data is posted to a server, Westin also teaches that the security event data may also be posted to a social media network so that a user that has a phone that has been stolen may view the thief's picture on social media see [0037].  This is similar to Borghei [0025] wherein the user is provided the security information such as a map with a geographic location of the stolen device.  As such, the combination arrives at the prior art by combining elements previously known in the prior art to yield predictable results.


s 2, 5, 9, 10, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borghei in view of Westin in further view of Maxwell et al (US 2017/0214712 hereinafter Maxwell)

As to claims 2 and 5, Borghei and Westin teach all the subject matter pointed out in the above 103 rejection of parent claim 1.

Claim 2 is rejected on the basis presented immediately below in the rejection of claim 13.
Claim 5 is rejected on the basis presented below in the rejection of claim 16.
Claim 9 is rejected on the basis presented below in the rejection of claim 20.

As to claim 13, Borghei and Westin teach all the subject matter pointed out in the above 103 rejection of parent claim 12.
As to claim 13, Borghei discloses wherein
the unlock system Fig 7 776 and 704 in view of [0120]  776 can be used to implement security features
determines whether the input password
[0055] device 106 can detect a security event including input of user password
in view of  [0022] passwords entered
matches one of a  plurality of invalid passwords 
[0022] passwords from a blacklist are entered requires determining
saved in an invalid password database; 
[0022] the blacklist can include passwords that a rightful owner does not use

when determining that the input password does [[not]] match one of the invalid passwords saved in the invalid password database, 
	[0022] if passwords from the blacklist are entered requires determining
the unlock system Fig 7 776 and 704
[[saves the input password to the invalid password database and]]
activates the protection system; 
	[0022] 106 can proactively invoke various functions
	in view of [0024] images can also be recorded

when determining that the input password matches one of the invalid passwords saved in the invalid password database,
[0022] if passwords from the blacklist are entered requires determining
 the unlock system activates the protection system.
[0022] 106 can proactively invoke various functions
	in view of [0024] images can also be recorded

Neither Borghei nor Westin teach
when determining that the input password does not match one of the invalid passwords saved in the invalid password database, 
the unlock system saves the input password to the invalid password database 
and activates the protection system; 

Maxwell teaches in [0036]
	when a password is substantially similar to a previously-adopted password from an associated password 
blacklist, the password can be added to the users password blacklist
	


therefore Borghei and Westin as modified by Maxwell teaches 
when determining that the input password does not match one of the invalid passwords saved in the invalid password database, 
the unlock system saves the input password to the invalid password database 
and activates the protection system; 

because  Maxwell's  teaching in [0036 ]of a password that is substantially similar to a known password in a 
blacklist amounts to the claimed 'input password does not match one of the invalid passwords saved in the invalid password database'  because 'substantially similar' indicates that the two are not the same and therefore they do not match ;

the substantially similar password being added to the blacklist as taught in [0036] corresponding to the claimed  saves the input password to the invalid password database 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with those of Maxwell's  with the motivation of incorporating Maxwell's teaching of at least one aspect of how to populate the password blacklist into the system of Borghei.  In [0022], Borghei teaches a blacklist of invalid passwords used to compare entered passwords to determine if they should be rejected based on a match.  However, Borghei is silent on how the blacklist is initially populated.  Maxwell cures Borghei' s deficiency  by providing a mechanism for populating a blacklist which is to add passwords to the blacklist that are substantially similar to passwords currently in the blacklist to thereby arrive at the claimed invention.  As such, the combination of Borghei, Westin and Maxwell represent elements known in the prior art combined to yield predictable results.


As to claim 16, Borghei and Westin teach all the subject matter pointed out in the above 103 rejection of parent claim 12.
As to claim 16, Borghei discloses the apparatus of claim 12 further comprising, 
a global positioning system, Fig 7 768, 715
acquiring a location information [0037] device 106 can determine a current location 
of the electronic 20apparatus device Fig 5A i.e. device 106 of Fig 1B
after activating the protection system; [0117] power to mobile device on  i.e. power-up of phone

the protection system 
Fig 7 720, 722, 724, and 742 camera, communications, and touch screen controller
	post [0031] device 106 can send security information to  the server in view of Fig 1B
the warning message [0031] device 106 can send security information to  the server
and the location information together
[0031] the security information can include one or more  sets of location coordinates, 
status and recorded users actions
to the [[social]] networking site 
[0031] device 106 can send security information to  the server
see Fig 1B server 110
via a notification system. Fig 7 754

Borghei	does not disclose
posts a warning message and the location information together to a social networking site

Westin teaches	 
posts a warning message and the location information together to a social networking site
	[0037] the photograph can be posted on a social networking site 24 and can be uploaded 
to server 16

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with the motivation of  adding the social media reporting as taught by Westin to Borghei' s method of reporting suspicious activity relating to a stolen device  to a server. Both Borghei and Westin teach posting security event data to a server (see Borghei [0031]  Fig 1B  and see Westin [0035]) ;  However, in addition to teaching that security event data is posted to a server, Westin also teaches that the security event data may also be posted to a social media network so that a user that has a phone that has been stolen may view the thief's picture on social media see [0037].    As such, the combination arrives at the prior art by combining elements previously known in the prior art to yield predictable results.


As to claim 20, Borghei discloses wherein the storage device further comprises:-32-   
File: 73404us(fthe the sandbox system, [0047] running in a secure mode of operations
providing a sandbox unlock screen,  Fig 5C in view of  Fig 5C 552

wherein the sandbox unlock screen comprises 
a plurality of blocked  areas,
Fig 5C 502c
in view of   [0047] icons of blocked programs can be hidden from display
in further view of [0044] deactivating or hiding user installed applications
in further view of [0072] disable some or all applications, block some or all user data
and setting the input password Fig 5C 554
not matching the valid password [0022] if repeated attempts to enter a correct password fail
by the sandbox system  [0047] running in a secure mode of operations
as an unlock password Fig 5C 552 To unlock the device, please enter your password
for clearing the blocked areas,5 Fig 5C 552 To unlock the device, please enter your password

wherein the sandbox system [0047] running in a secure mode of operations
is activated   [0047] running in a secure mode of operations in view of  
via Fig 4A 404 'Secure My Device" push button
the protection system Fig 7 720, 722, 724, and 742 camera, communications, and screen controller
to enter  Fig 5C 552 user Smythe has set this device to secure mode
the sandbox unlock screen.
 [0102] Fig 5C allows user to unlock mobile device when the mobile device is in secure 
operating mode


s 3,  4,  6, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borghei in view of Westin in further view of Maxwell in further view of Bailey et al (US 2016/03000052 hereinafter Bailey)
Claim 3 is rejected on the basis presented immediately below in the rejection of claim 14.
Claim 4 is rejected on the basis presented below in the rejection of claim 15.
Claim 6 is rejected on the basis presented below in the rejection of claim 17.

As to claim 14, Borghei,  Westin and Maxwell teach all the subject matter pointed out in the above 103 rejection of parent claim 13.
As to claim 14, Borghei discloses wherein
the warning message is a first warning message marked with a user name
Fig 5B 542 Warning: Location information will be transmitted
Fig 5B 542 User St. John Smyth

the electronic apparatus Fig 5A i.e. device 106 of Fig 1B
further comprises an image-taking apparatus, [0078] digital camera

and the storage device Fig 7 750
further comprises a notification system; Fig 7 762

wherein after [0078] after displaying the security warning
activating [0023] invoke various functions that can protect data on device 106
the protection system, 
Fig 7 720, 722, 724, and 742 camera, communications, touch screen controller
the protection system activates [0078] device 106 can capture visual images using digital camera of 106
the image-taking apparatus [0078] digital camera
to capture an image [0078] device 106 can capture visual images using digital camera of 106

[[and compares the image with a plurality of avatar information, which is acquired from the social networking site;]]

[[ the protection system posts the first warning message marked with a user name corresponding to one of the avatar information and the image to the social networking site via the notification system when the image matches one of the avatar information; 

the protection system posts the second warning message without marking any user name and the image to the social networking site via the notification system when the image does not match any one of the avatar information.]]

Borghei does not teach
	posting a second warning message	

Westin teaches
posting a second warning message 
[0009] Mobile Device 14 sends the photograph to a social networking service 24
 
 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with the motivation of  adding the social media reporting as taught by Westin to Borghei' s method of reporting suspicious activity relating to a stolen device  to a server. Both Borghei and Westin teach posting security event data to a server (see Borghei [0031]  Fig 1B  and see Westin [0035]) ;  
However, in addition to teaching that security event data is posted to a server, Westin also teaches that the security event data may also be posted to a social media network so that a user that has a phone that has been stolen may view the thief's picture on social media see [0037].  This is similar to Borghei [0025] wherein the user is provided the security information such as a map with a geographic location of the stolen device.  As such, the combination arrives at the prior art by combining elements previously known in the prior art to yield predictable results.

Neither Borghei, Westin nor Maxwell teaches
and compares the image with a plurality of avatar information, which is acquired from the social networking site;

the protection system posts the first warning message marked with a user name corresponding to one of the avatar information and the image to the social networking site via the notification system when the image matches one of the avatar information; 

the protection system posts the second warning message without marking any user name and the image to the social networking site via the notification system when the image does not match any one of the avatar information

Bailey teaches
and compares [0016] match the captured image with a person in the database
the image Fig 4 step 110 taking a picture
with a plurality of avatar information, 
[0017] contact database may include a picture of each of the people in the contact database
which is acquired from the social networking site;
		[0025] picture is processed with a database containing facial images of contacts through social 
media networks

the protection system [0017] – [0020] various applicable components of PED 10   
posts the first warning message [0025] transmitting
marked with a user name [0025] the identification of the person
corresponding to 
		one avatar information
[0017] contact database may include a picture of each of the people in the 
contact database
and the image [0024] match the picture with the person in the contact database
[[to the social networking site ]]
via the notification system [0013] PED is a portable device having wireless communications
when the image matches one of the avatar information; [0024] in the event of a match

therefore 
Borghei, Westin , Maxwell as modified by Bailey teaches 
the protection system posts the first warning message marked with a user name corresponding to one of the avatar information and the image to the social networking site via the notification system when the image matches one of the avatar information; 

the protection system posts the second warning message without marking any user name and the image to the social networking site via the notification system when the image does not match any one of the avatar information
because  
	in [0009] – [0011] and Fig 1B, Westin teaches that a photograph of the thief may be posted to a social 
networking site.

in [0024],  Baily teaches 'in the event of a match' suggesting an obvious case wherein during the comparison of the captured facial image, none of the images of the contact database match the image of 'the thief'.  As Westin teaches the second warning message is sent, including a captured image of 'the thief', without any comparison to a known contact database, it would be obvious to one of ordinary skill in the art that when Baily's comparison does not yield a known contact, that Westin's teaching in Fig 1B step 8  sending the image to the social media site    should be followed as suggested in [0037] with the  motivation of informing the registered owner of the identity of the unauthorized user.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei, Westin, and Maxwell with those of Bailey as elements previously known in the prior art combined to yield predictable results.  Borghei and Westin teach capturing an image of a purported thief or unauthorized user of a cell phone after a threshold of incorrect password attempts has been exceeded. Borghei and Westin also teach sending the captured email to the registered owner of the device. Westin also teaches that the photo may be posted to a social media network.  Bailey adds an improvement whereby facial recognition may be used to identify a database record corresponding to a person having and name a photograph so that the name of the purported thief may be sent along with the picture when posted or emailed thereby arriving at the claimed invention.

As to claim 15, Borghei discloses wherein
wherein each of the invalid passwords [0022] passwords from a 'blacklist'
in the invalid password database [0022]  'blacklist'


Borghei does not disclose
the protection system posts the second warning message and the image to the social networking site via the notification system

Westin teaches 
the protection system  posts the second warning message and the image to the social networking site via the notification system
[0009] Mobile Device 14 sends the photograph to a social networking service 24

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with the motivation of  adding the social media reporting as taught by Westin to Borghei' s method of reporting suspicious activity relating to a stolen device  to a server. Both Borghei and Westin teach posting security event data to a server (see Borghei [0031]  Fig 1B  and see Westin [0035]) ;  
However, in addition to teaching that security event data is posted to a server, Westin also teaches that the security event data may also be posted to a social media network so that a user that has a phone that has been stolen may view the thief's picture on social media see [0037].  This is similar to Borghei [0025] wherein the user is provided the security information such as a map with a geographic location of the stolen device.  As such, the combination arrives at the prior art by combining elements previously known in the prior art to yield predictable results.


Neither Borghei nor Westin  teaches
each password belongs to first type or second type, 


Maxwell teaches
wherein each of the invalid passwords [0013] one or more bad passwords
in the invalid password database [0013]  'blacklist'
belongs to first type [0013] passwords that cannot or should not be used
or second type, [0013] passwords that are known to be stolen

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with those of Maxwell's  with the motivation of incorporating Maxwell's teaching of at least one aspect of how to populate the password blacklist into the system of Borghei.  In [0022], Borghei teaches a blacklist of invalid passwords used to compare entered passwords to determine if they should be rejected based on a match.  However, Borghei is silent on how the blacklist is initially populated.  Maxwell cures Borghei' s deficiency  by providing a mechanism for populating a blacklist which is to add passwords to the blacklist that are substantially similar to passwords currently in the blacklist to thereby arrive at the claimed invention.  As such, the combination of Borghei, Westin and Maxwell represent elements known in the prior art combined to yield predictable results.

	Neither Borghei, Westin  nor Maxwell teaches
the protection system compares the image with the avatar information 

Bailey teaches
the protection system compares [0016] match the captured image with a person in the database
the image Fig 4 step 110 taking a picture
with the avatar information 
[0017] contact database may include a picture of each of the people in the contact 
database

Borghei, Westin , Maxwell as modified by Bailey render obvious

the protection system posts the second warning message and the image to the social networking site via the notification system when one of the invalid passwords Application No.: 15/920,477 matching the input password belongs to the first type;

the protection system compares the image with the avatar information 
when the one of the invalid passwords matching the input password belongs to the second type.

	because
As previously laid out, the reference teach the posting of the second waring message as well as the comparison step.  The references also teach the first and second types of invalid passwords.  Since, the claims do not require an exclusive causal relationship between each of the types of invalid password and a corresponding either of the posting or comparison step, one of ordinary skill in the art would understand that either of the password types might be the instant password type during either of the posting or comparison steps.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei, Westin, and Maxwell with those of Bailey as elements previously known in the prior art combined to yield predictable results.  Borghei and Westin teach capturing an image of a purported thief or unauthorized user of a cell phone after a threshold of incorrect password attempts has been exceeded. Borghei and Westin also teach sending the captured email to the registered owner of the device. Westin also teaches that the photo may be posted to a social media network.  Bailey adds an improvement whereby facial recognition may be used to identify a database record corresponding to a person having and name a photograph so that the name of the purported thief may be sent along with the picture when posted or emailed thereby arriving at the claimed invention.

As to claim 17, Borghei discloses 
the protection system Fig 7 720, 722, 724, and 742 camera, communications, and screen controller
[[connects to the social networking site via a collection unit]], 

[[and acquires a user list authorized by an account set by the electronic apparatus, wherein the user list comprises a plurality of user accounts, and the collection unit acquires the avatar information corresponding to the user accounts from the user list.]]

Borghei does not disclose
the protection system connects to the social networking site 

Westin teaches
the protection system connects to the social networking site   Fig 1B step 8

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei and Westin with the motivation of  adding the social media reporting as taught by Westin to Borghei' s method of reporting suspicious activity relating to a stolen device  to a server. Both Borghei and Westin teach posting security event data to a server (see Borghei [0031]  Fig 1B  and see Westin [0035]) ;  
However, in addition to teaching that security event data is posted to a server, Westin also teaches that the security event data may also be posted to a social media network so that a user that has a phone that has been stolen may view the thief's picture on social media see [0037].  This is similar to Borghei [0025] wherein the user is provided the security information such as a map with a geographic location of the stolen device.  As such, the combination arrives at the prior art by combining elements previously known in the prior art to yield predictable results.

Neither Borghei, Westin  nor Maxwell teaches 
the protection system connects to the social networking site via a collection unit, 

and acquires a user list authorized by an account set by the electronic apparatus, wherein the user list comprises a plurality of user accounts, and the collection unit acquires the avatar information corresponding to the user accounts from the user list. 

Bailey teaches
the protection system connects to the social networking site via a collection unit, 
	[0016] PED 10 may also include facial recognition segment
	in view of  [0025] through social media networks meaning the images must be 'collected'

and acquires a user list [0017] each of the people in the contact database
authorized by an account [0006] owner of the PED
set by [0016] images and contacts stored in the PED 10
the electronic apparatus, [0014] PED 10

wherein the user list [0017] each of the people in the contact database
comprises a plurality of user accounts, [0016] images and contacts stored in the PED 10

[0016] PED 10 may also include facial recognition segment
acquires 
[0016] PED 10 may also include facial recognition segment
	in view of  [0025] through social media networks meaning the images must be 'collected'
the avatar information 
	[0024] attempts to match the picture with the person on the contact database
	in view of [0025] social media network
corresponding to 
[0025] the picture is processed with a  database containing facial images of contacts on the phone 
or through social media networks
the user accounts[0016] images and contacts stored in the PED 10
from the user list. [0017] each of the people in the contact database

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei, Westin, and Maxwell with those of Bailey as elements previously known in the prior art combined to yield predictable results.  Borghei and Westin teach capturing an image of a purported thief or unauthorized user of a cell phone after a threshold of incorrect password attempts has been exceeded. Borghei and Westin also teach sending the captured email to the registered owner of the device. Westin also teaches that the photo may be posted to a social media network.  Bailey adds an improvement whereby facial recognition may be used to identify a database record corresponding to a person having and name a photograph so that the name of the purported thief may be sent along with the picture when posted or emailed thereby arriving at the claimed invention.

Claims 7 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Borghei in view of Westin in further view of Maxwell in further view of Kasamatsu et al (US 2001/0016905 hereinafter Kasamatsu)
As to claim 7, Borghei, Westin, and Maxwell teach all the subject matter pointed out in the above 103 rejection of parent claim 2.
Claim 7 is rejected on the basis presented immediately below in the rejection of claim 18.

As to claim 18, Borghei, Westin, and Maxwell teach all the subject matter pointed out in the above 103 rejection of parent claim 13.
As to claim 18, Borghei discloses wherein
the unlock system Fig 7 776 security instructions and 704 processor
[[saves ]]
the input password [0022] passwords entered
[[to]] the invalid password database [0022] the blacklist
when determining that the input password does [[not]] match any one of the invalid passwords saved in the invalid password database 
[0022] if passwords from the blacklist are entered requires determining

[[and then sets a corresponding weight of input password as 0; ]]

wherein when determining that the input password matches one of the invalid 10 passwords saved in the invalid password database, 
[0022] if passwords from the blacklist are entered requires determining
[[the protection system adds up the weight corresponding to one of the invalid passwords matching the input password.]]

Neither Borghei nor Westin teach
the unlock system saves the input password to the invalid password database when determining that the input password does not match any one of the invalid passwords saved in the invalid password database 

Maxwell teaches in [0036]
	when a password is substantially similar to a previously-adopted password from an associated password 
blacklist, the password can be added to the users password blacklist

therefore Borghei and Westin as modified by Maxwell teaches
the unlock system saves the input password to the invalid password database when determining that the input password does not match any one of the invalid passwords saved in the invalid password database 

because  Maxwell's  teaching in [0036 ]of a password that is substantially similar to a known password in a 
blacklist amounts to the claimed 'input password does not match one of the invalid passwords saved in the invalid password database'  because 'substantially similar' indicates that the two are not the same and therefore they do not match ;

the substantially similar password being added to the blacklist as taught in [0036] corresponding to the claimed  saves the input password to the invalid password database 

Borghei and Westin with those of Maxwell's  with the motivation of incorporating Maxwell's teaching of at least one aspect of how to populate the password blacklist into the system of Borghei.  In [0022], Borghei teaches a blacklist of invalid passwords used to compare entered passwords to determine if they should be rejected based on a match.  However, Borghei is silent on how the blacklist is initially populated.  Maxwell cures Borghei' s deficiency  by providing a mechanism for populating a blacklist which is to add passwords to the blacklist that are substantially similar to passwords currently in the blacklist to thereby arrive at the claimed invention.  As such, the combination of Borghei, Westin and Maxwell represent elements known in the prior art combined to yield predictable results.

Neither Borghei Westin nor teach Maxwell 
the unlock system saves the input password to the invalid password database when determining that the input password does not match any one of the invalid passwords saved in the invalid password database and then sets a corresponding weight of input password as 0;

wherein when determining that the input password matches one of the invalid 10 passwords saved in the invalid password database, the protection system adds up the weight corresponding to one of the invalid passwords matching the input password.

Kasamatsu teaches in [0095]
	a counter that has an initial value of zero is incremented by one when a password is considered to be 
invalid

therefore the combination of Borghei, Westin and Maxwell as modified by Kasamatsu teaches
the unlock system saves the input password to the invalid password database when determining that the input password does not match any one of the invalid passwords saved in the invalid password database and then sets a corresponding weight of input password as 0;

wherein when determining that the input password matches one of the invalid 10 passwords saved in the invalid password database, the protection system adds up the weight corresponding to one of the invalid passwords matching the input password.

because  in [0023] Borghei discloses determining a security risk factor when a number of failed password attempts 
exceeds a threshold 
which suggest a counter with an initial value of zero as taught by Kasamatsu [0095] that 
increments each time a password attempt is invalid until a threshold is exceeded as disclosed by Borghei in [0023] 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei, Westin, and Maxwell with those of Kasamatsu with the motivation of  providing a fully defined implementation for Borghei' s  'number of failed attempts' disclosed in [0023].  In other words, Borghei discloses 'a number of failed attempts', but does not disclose how the number is calculated.  Kasamatsu cures Borghei' s deficiency by providing a method for calculating Borghei' s    'number of failed attempts'  i.e. invalid password attempts.  More particularly, in [0095] Kasamatsu teaches a counter that has an initial value of zero is incremented by one when a password is considered to be invalid.  Therefore, the combination of Borghei, Westin, Maxwell and Kasamatsu arrives at the claimed invention.  And represent elements previously known in the prior art which may be combined to yield predictable results.
Claims 8 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Borghei in view of Westin in further view of Maxwell in further view of Kasamatsu in further view of Yasin et al (US 2018/0088861 hereinafter Yasin
As to claim 8, Borghei, Westin, and Maxwell teach all the subject matter pointed out in the above 103 rejection of parent claim 2.
Claim 8 is rejected on the basis presented immediately below in the rejection of claim 19.
As to claim19, Borghei, Westin, and Maxwell teach all the subject matter pointed out in the above 103 rejection of parent claim 13.
Claim 19 only differs from claim 18 in that :
whereas in claim 18 the invalid password counter counts from zero up to a threshold, 
in  claim 19 the invalid password counter counts from a negative value up to zero before activating the protection system. 
therefore, the other limitations of claim 19 which are similar to those of claim 18 are rejected on the basis previously presented in the rejection of claim 18.
 
Neither Borghei, Westin, Maxwell, nor Kasamatsu teach counting from a negative number up to a zero threshold.

Yasin teaches that counters may be configured according to several embodiments including  counting from an initial negative number up to a zero threshold.  see [0034] and [0062]

therefore 
the combination of Borghei, Westin, Maxwell, and Kasamatsu as modified by Yasin teach
	setting a corresponding weight of the input password as a negative value
	determining the weight is greater than equal to 0;
activating the protection system when the weight corresponding to one of the invalid passwords is greater than or equal to zero

thereby arriving at the claimed invention

because
Kasamatsu' s counter embodiment which is initialized to 0 and counts up to a threshold may be replaced by Yasin's counter embodiment which is initialized to a negative number and counts up to zero. 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borghei, Westin, Maxwell and Kasamatsu with those of Yasin as elements known in the prior art that can be combined to yield predictable results. 

In [0023], Borghei discloses 'a number of failed attempts', but does not disclose how the number is calculated.  
Kasamatsu cures Borghei' s deficiency by providing a method for calculating Borghei' s    'number of failed attempts'  i.e. invalid password attempts.  More particularly, in [0095] Kasamatsu teaches a counter that has an initial value of zero is incremented by one when a password is considered to be invalid.  

Yasin provides an alternative embodiment that may replace Kasamatsu.  Yasin teaches that counters similar to those taught by Kasamatsu may be implemented using various embodiments.  For example in [0034] and [0062], Yasin teaches a counter that may be initialized to a negative value and count up until a zero threshold is reached.
Borghei, Westin, Maxwell, Kasamatsu and Yasin arrives at the claimed invention.
One of ordinary skill in the art would understand that counting from a negative up to zero is equivalent to counting up from zero to a threshold when the absolute value of the difference is the same.

Claims   10  and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Borghei in view of Westin in further view of Maxwell in further view of Ashok et al (Us 2006/0041756)

As to claims 10 and 21, Borghei and Westin in further view of Maxwell teach all the subject matter pointed out in the  103 rejections of respective parent claims 9 and 20.

Claim 10 is rejected on the basis presented below in the rejection of claim 21.

As to claim 21, Borghei discloses wherein 
[[each of ]] the invalid passwords  [0059] the inputted passwords
saved in the invalid password database [0059] the inputted passwords are passwords in a 'blacklist'
has a corresponding weight, [0059] high-risk passwords in view of [0022]  the security risk factor 

the sandbox system [0047] running in a secure mode of operations
increases 
[0047] when running in a secure mode of operations, device 106 can block access to user 
programs
the number of the blocked areas 
Fig 5C 502c  
in view of [0047] icons of blocked programs can be hidden from display

based on the [[corresponding]] weight [[of one]]
 [0022] the security risk factor can be determined based on passwords entered
of the invalid passwords matching the input password.
 [0022] passwords from a blacklist are entered

Neither Borghei, Westin nor Maxwell teaches
wherein each of the invalid passwords saved in the invalid password database has a corresponding weight, the sandbox system increases or decreases the number of the blocked areas based on the corresponding weight of one of the invalid passwords matching the input password.

Ashok teaches
	[0032] invalid passwords increment a lockout count based on a variable weight based on a comparison of 
the submitted password to a valid password

therefore 
Borghei, Westin,  and Maxwell combined with Ashok teaches
wherein each of the invalid passwords saved in the invalid password database has a corresponding weight, the sandbox system increases or decreases the number of the blocked areas based on the corresponding weight of one of the invalid passwords matching the input password.

because
Borghei teaches a weighted scale corresponding to inputting invalid passwords that determines a 
corresponding security action.  see  [0022] and [0059].  Borghei' s weighted scale is based on the number of times an invalid password has been entered.  Ashok teaches that a weight may be determined based on a measure of the difference between the entered password and the valid password.  Borghei may incorporate Ashok's teaching as an additional embodiment to determine security actions to arrive at the claimed invention.

Borghei, Westin, and Maxwell with those of Ashok as elements known in the prior art combined to yield a predictable result.  Borghei is directed to the determination of particular embodiments of determining a risk factor and resultant corresponding security actions.  The risk factors are determined based on a variety of embodiments including invalid password attempts, location, changes in usage patterns, and the like.  Essentially, Ashok teaches another type of risk factor determination that may be incorporated as another one of Borghei' s to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.M/Examiner, Art Unit 2431             

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431